Citation Nr: 1328145	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been received to reopen a claim for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to May 1955, with prior unverified active duty.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that reopened the claims on appeal, and denied them on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in July 2013, the appellant indicated that she wanted a BVA hearing at a local VA office before a member of the BVA.  Thus, the RO should ascertain whether the appellant wants a videoconference or Travel Board hearing and schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the appellant as to whether she wants a videoconference hearing or Travel Board hearing at the RO before a Veterans Law Judge.  Then, schedule the requested hearing in the order that the request was received.  Notify the appellant in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request, or if she fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


